TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00519-CV



                                 Kimothy Ray Flowers, Appellant

                                                  v.

  Travis County Civil Court Division; Associated Judge Susan Sheppard (In Her official
  capacity as a Visiting Judge in the 126th District Court); District Judge John K. Dietz
          (In his official Capacity as a District Judge in the 126th District Court);
 Associated Judge James L. Arth (In his Capacity As a hearing Judge of the 126th District
 Court); Associated Judge I. Andrew Hathcock (In His Capacity as a hearing Judge of the
 126th District Court); Warren Vavra (Court Administrator) in his Capacity Overseeing
  the 126th District Court Civil Division; and Nancy Pownley, employee (who under the
Color of law, Identity Theft, to portray Herself as the Court Administrator and Attorney of
                             the Civil Court Division), Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-AG-06-001635, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On August 18, 2015, appellant Kimothy Ray Flowers filed a pro se notice of appeal

from a final order of the district court signed on July 18, 2014. Noting the lapse of over one year

between the date of the order and Flowers’s notice, this Court wrote Flowers on August 19, 2015,

advising of the jurisdictional defect and requesting that by August 28, 2015 he provide this Court

with either (1) proof of timely mailing of the notice of appeal, or (2) an affidavit swearing that this

filing was timely mailed to the district clerk’s office.
                 Flowers timely responded to our request, but did not provide proof of timely mailing

his notice of appeal or an affidavit swearing his filing was timely mailed. He did provide proof

that on August 14, 2014—within thirty days after the date the judgment was signed—he timely filed

a motion for new trial with the district court.1 Under the Texas Rules of Appellate Procedure, this

served to extend his deadline to file his notice of appeal until October 16, 2014, the ninetieth day

after the judgment was signed.2 This extension fails to cure the jurisdictional defect, as Flowers

did not file his notice of appeal until August 18, 2015, ten months after the extended deadline. Nor

do we have any power to grant an extension at this juncture.3 We dismiss the appeal for want of

jurisdiction.4



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 31, 2015




        1
        See Tex. R. Civ. P. 329b(a) (motion for new trial must be filed within thirty days after
judgment signed).
        2
          See Tex. R. App. P. 26.1(a)(1) (where timely new-trial motion is filed, appellate deadline
is ninetieth day after judgment signed).
        3
          See id. R. 26.3 (where motion to extend time filed within 15 days after deadline for filing
notice of appeal, appellate court may extend time to file notice of appeal).
        4
            See Tex. R. App. P. 42.3(a).

                                                  2